ORDER

PER CURIAM.
Appellant, Lonnie Snelling, appeals from an order of summary judgment entered in the Circuit Court of the City of St. Louis on his claim of actionable nuisance against respondents, Land Clearance for Redevelopment Authority of the City of St. Louis and St. Louis Housing Authority. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the circuit court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b).